Citation Nr: 1827865	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for aplastic anemia, to include as claimed due to an undiagnosed illness. 

3.  Entitlement to service connection for a migraine disability, to include as claimed due to an undiagnosed illness.  

4.  Entitlement to service connection for memory loss, to include as due to head trauma , to include as claimed due to an undiagnosed illness.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 until February 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.  

The Veteran testified before the undersigned Veterans Law Judge in March 2018.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claims.  

Review of the record shows that the Veteran is a Persian Gulf Veteran.  She contends that her disabilities are related to service in Southwest Asia.  See October 2012 statement.  The Board finds that the record raises the issue of possible service connection due to undiagnosed illness or medically unexplained chronic multi-symptom illness pursuant to 38 USC § 1117 (2012), and 38 CFR § 3.317 (2017).  The record does not have a medical opinion that considers any underlying undiagnosed illness that causes the Veteran's hearing loss, anemia, migraines, memory loss, and an acquired psychiatric disorder.  For this reason, a remand is necessary before the Board can adjudicate these claims. 

In regard to hearing loss, the Veteran was examined for her hearing in December 2010.  After this review, the Board finds an additional examination is necessary to ensure an examination with an opinion based on a review of the current record is of file.  

In regard to her acquired psychiatric disorder, the Veteran has not been afforded VA examinations for her acquired psychiatric disorder claim.  The Veteran indicated that she has a diagnosis for depression.  See Hearing Transcript, p. 5.  The Board finds that a VA examination is necessary to assist her with her claim.  See 38 C.F.R. § 3.159 (c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

As well, the Veteran authorized access to private records from Kaiser Permanente, attempts should be made to obtain updated private medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Update VA medical records.

2.  With any needed assistance (authorization and consent) from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all private treatment the Veteran has received for the disabilities in appellate status, to specifically include records from Kaiser Permanente.  

3.  Upon completion of directive (1)-(2), schedule the Veteran for VA examinations regarding the Veteran's bilateral hearing loss, anemia, migraines, memory loss, and acquired psychiatric diagnoses.  The claims file should be made available to the examiners, who should indicate in his/her reports that the file was reviewed.  All indicated tests and studies should be completed.

The examiner should then address the following questions:

(a)  Identify (by diagnosis) all disabilities found related to the Veteran's claims of bilateral hearing loss, anemia, migraines, memory loss, and acquired psychiatric diagnoses.  If PTSD is diagnosed, what stressor(s) caused the PTSD?  

(b)  If there is a disability that cannot be attributed to any known clinical diagnosis, indicate whether the Veteran's symptoms represent the manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Please explain why or why not. 

(c)  If there is a known clinical diagnosis, offer an opinion as to whether each diagnosed disability is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's service.  It is requested that the rationale include some discussion of the Veteran's exposure to environmental hazards in the Persian Gulf.  

Note: An undiagnosed illness is defined as a condition that, by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  

Note: A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  These include chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4.  The AOJ must review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5.  After completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




